DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-8, 10-15, 17-23 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving, by one or more computer processors, one or more sets of design events from a compliance monitor, wherein the one or more sets of design events are captured by the compliance monitor during execution of a software application; detecting, by the one or more computer processors, a pattern of the one or more sets of design events performed by the software application, wherein the pattern is a specific sequence of the one or more sets of design events; comparing, by the one or more computer processors, the pattern of the one or more sets of design events performed by the software application to a database of one or more learned patterns using a deep learning model, wherein the deep learning model is trained with a result of one or more security tests that include design data previously run on the software application; and predicting, by the one or more computer processors, a security exploit based on the comparison of the pattern of the one or more sets of design events performed by the software application to the one or more learned patterns…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15
Therefore, claims 3-7, 22, 1014, 23, 17-21 are allowable as being dependent upon independent claims 1, 8, 15.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to predicting software security exploits by motoring software events.

Gauffin et al (Pub. No. US 2020/0406147); “Systems and Methods for Detecting and Detecting and Preventing Fraudulent In-App Activities”;
-Teaches analyse the user-interaction data and the sensor data received from the plurality of user devices to determine a pattern of usage of the software application by the humans and train a machine learning model based on the determined pattern of usage of the software application by the humans…see par. 50.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499